          Case 1:20-cr-00133-JSR Document 44 Filed 06/20/21 Page 1 of 1




                                            June 20, 2021

VIA ECF and EMAIL
Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:    United States v. Frederick Scheinin
       20 Cr. 133 (JSR)


Dear Judge Rakoff,

       We write to propose a limiting instruction regarding the 404(b) material that has been
admitted:

       The government has presented evidence of online chats that Mr. Scheinin had with
       individuals other than the undercover agent. Mr. Scheinin is not on trial for those alleged
       acts; he is not charged with any crimes related to those chats, or any crimes other than
       those alleged in the indictment. The evidence of his online chats with other
       individuals was admitted only for a limited purpose. You may consider it only to help
       you decide whether Mr. Scheinin acted with the intent and knowledge required to commit
       the charged crimes. It is for you to decide how much weight to give this evidence for the
       purpose I just described.

       Because this evidence was admitted for a limited purpose, you may not consider it for
       any other purpose. You may not consider this evidence as a substitute for proof that Mr.
       Scheinin committed the charged crimes. You also may not consider it as evidence that he
       has a bad character, or that because he committed some other act, he must also have
       committed the crimes charged in the indictment. That would be improper.

Thank you for your consideration.

Respectfully submitted,

/s/
Tamara Giwa
Sylvie Levine
Counsel for Mr. Scheinin
